Case 6:19-bk-05871-CCJ Doc 24 _ Filed 10/03/19 Page 1 of 2

Fill in this information to identify your case: F | | -E D
Debtor? Paul Edward Bross

 

 

 

 

 

First Name Middle Name Last Name
Debtor 2 OCT - 4 2019
{Spouse, if filing} First Name Middle Name Last Name
United States Bankruptcy Court for the: Middle District of Florida Cen U 8 . Be nkru ptcy,
case number 6:19-bk-05871 Orlando DIVISION 9 creck this isan

(ifknown) thie is doomed fied on, 6 amended filing

fp Local Rule 5001-2
goveming after-hours fling,

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Cn Summarize Your Assets

Your assets
Value of what you own
1. Schedule A/B: Property (Official Farm 106A/B)
$390,000.00
1a. Copy line 55, Total real estate, from Schedule A/B.... seseeteeeeeeee ———_—

 

1b. Copy line 62, Total personal property, from Schedule A/B oo... .ccccsscseesce csc sserscenseeteceecsetereeeetrsnensceeeavetiesesaeeeeneneaeteasenes $ 11,050.00

 

tc. Copy tine 63, Tatal of all praperty an Schedute A/B ...

Ee Summarize Your Liabilities

 

g¢ 401,050.00

 

 

 

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ __ 473,573.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

$ 16,372.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F

ceccseteeesventesseuetsnaeesanecsseete +5 58,736.00

 

Your total liabilities g__ 948,681.00

 

 

 

4. Schedule L: Your fncame (Official Form 1061}

 

 

5,250.00
Capy your combined monthly income from line 12 of Schedule / $__s~ee

5. Schedule J: Your Expenses (Official Form 106J) 4.323
Copy your monthly expenses from line 22c of Schedule J oo... scecccceeeceeecr seer ee tees ee settee tee ce este seebeceernneraristaceseeeaesaeeecaeaens $ ____ 4,323.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 6:19-bk-05871-CCJ Doc 24 _ Filed 10/03/19 Page 2 of 2

Case number ti known} 6:19-bk-05871

Debtor 1 Paul Edward Bross

First Name Middie Name Last Name

Ea A These Q ti for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

 

 

 

LY No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Yes

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,

family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. §

Q Your debts are not primarily consumer debts. Yau have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

159.

8, From the Statement of Your Current Monthly income: Copy your total current monthly income from Official

 

 

 

 

 

 

 

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 5,500.00
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) 5 16,372.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) §, 9.00
9c. Claims for death ar personal injury while you were intoxicated. (Copy line 6c.) § 9.00
9d. Student loans. (Copy line 6f.} s___ 95,000.00
Ye. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +3 0.00
9g. Total. Add lines 9a through 9f. $ 71,372.00
Official Form 1068um Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 
